                                          Case 5:19-cv-00293-JM Document 1-1 Filed 09/12/19 Page 1 of 2
JS 44 (Rev. 02/19)
                                                                                  CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of coun. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Coun for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                    DEFENDANTS
    Jack Gordon Greene                                                                                             Wendy Kelley, Secretary, Arkansas Department of Corrections


        (b)      County of Residence of First Listed Plaintiff             Jefferson                                 County of Residence of First Listed Defendant                     Jefferson
                                         (EXCEPT IN US. PLAINTIFF CASES)
                                                                           - ----------                                                    (IN US. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                               THE TRACT OF LAND INVOLVED.

      ( C) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)
    John C. Williams; Scott W. Braden                                                                              Dylan Jacobs
    Federal Public Defender's Office                                                                               Arkansas Attorney General's Office
    1401 W Capitol Ave, Ste 490, Little Rock, AR 72201                                                             323 Center St, Ste 200, Little Rock, AR 72201


II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                            "X" moneHoxforl'la11111/t
                                                                                                                 (For /)1ver.wy Cases Only)                                               and One Hoxjor /Jefe11da11/)
0 I            U.S. Government               ~3     Federal Question                                                                        PTF         DEF                                              PTF        DEF
                  Plaintiff                           (US. Government Not a Party)                        Citizen of This State             rJI.   I    ~ I          Incorporated or Principal Place      O 4        0 ~
                                                                                                                                                                       of Business In This State

0 2            U.S. Government               0 4    Diversity                                             Citizen of Another State          0 2            0     2   Incorporated and Principal Place        0 5      0 5
                  Defendant                           (Jnd1cate Citizenship ofParties ,n Item Ill)                                                                      of Business In Another State

                                                                                                          Citizen or Subject of a           0 3            0     3   Foreign Nation                          0 6      0 6
                                                                                                            Forei n Coun
IV NATURE OF SUIT (Place an                                                                                                                                                           or Sun Cod, lks,nnuons.
I                 •         ..                        "X" in One Box Only)
                                                                         "IURTS                                        ..    l'JPENALTY
                                                                                                                                                           Click here for: Nature
                                                                                                                                                            BANKRuYn. Y                          OTHER STATUTUi               I
0       110  Insurance                         PERSONAL INJURY                  PERSONAL INJURY           0 625 Drug Related Seizure               o 422 Appeal 28 use 158                 0 375 False Claims Act
0       120  Marine                         0 3 IO Airplane                 0 365 Personal Injury -                of Property 2 I USC 88 I        0 423 Withdrawal                        o   376 Qui Tam (31 use
0       130  Miller Act                     0 315 Airplane Product                Product Liability        0 690 Other                                   28 use 1s1                                3729(a))
0       140  Negotiable Instrument                 Liability                0 367 Health Care/                                                                                             0   400 State Reapponionmen1
0       I 50 Recovery of Overpayment        0 320 Assaul~ Libel &                 Pharmaceutical                                                                        u,.,_,.            0   410 Antitrust
             & Enforcement of Judgment             Slander                        Personal Injury                                                  0 820 Copyrights                        0   430 Banks and Banking
0       15 I Medicare Act                   0 330 Federal Employers'              Product Liability                                                0 830 Patent                            0   450 Commerce
0       152 Recovery of Defaulted                  Liability                0 368 Asbestos Personal                                                0 835 Patent - Abbreviated              0   460 Deponation
             Student Loans                  0 340 Marine                          Injury Product                                                               New Drug Application        0   470 Racketeer Influenced and
             (Excludes Veterans)            0 345 Marine Product                  Liability                                                        0 840 Trademark                                 Corrupt Organizations
0       153 Recovery of Overpayment
             of Veteran's Benefits
                                                   Liability
                                            0 350 Motor Vehicle
                                                                             PERSONAL PROPERTY
                                                                            0 370 Other Fraud
                                                                                                                        •---•-
                                                                                                   0 710 Fair Labor Standards                      0
                                                                                                                                                       -
                                                                                                                                                       861     HIA (139511)
                                                                                                                                                                                           0
                                                                                                                                                                                           0
                                                                                                                                                                                               480 Consumer Credit
                                                                                                                                                                                               485 Telephone Consumer
    0   160 Stockholders' Suits             0 355 Motor Vehicle             0 371 Truth in Lending       Act                                       0   862     Black Lung (923)                    Protection Act
    0   190 Other Contract                         Product Liability        0 380 Other Personal   0 720 Labor/Management                          0   863     DIWC/DIWW (40S(g))          0   490 Cable/Sat TV
    0   195 Contract Product Liability      0 360 Other Personal                  Property Damage                    Relations                     0   864     SSID Title XVI              0   850 Securities/Commodities/
    0   I 96 Franchise                             Injury                   0 385 Property Damage          0   740 Railway Labor Act               0   865     RSI (40S(g))                        Exchange
                                            0 362 Personal Injury -               Product Liability        0   75 J Family and Medical                                                     0   890 Other Statutmy Actions
                                                   Medical Maloractice                                               Leave Act                                                             0   891 Agricultural Acts
I              REAL PROPERTY                    CMLRIGHTS                    PRISONER PETITIONS            0   790 Other Labor Litigation            FEDERAL TAX SUITS                     0   893 Environmental Matters
    0   2 IO Land Condemnation              ~ 440 Other Civil Rights          Habeas Corpus:               0   791 Employee Retirement             0 870 Taxes (U S. Plaintiff             0   895 Freedom of Information
    0   220 Foreclosure                     0 441 Voting                    0 463 Alien Detainee                    Income Security Act                  or Defendant)                              Act
    0   230 Rent Lease & Ejectment          0 442 Employment                0 510 Motions to Vacate                                                0 871 IRS-Third Party                   0   896 Arb1tra11on
    0   240 Tons to Land                    0 443 Housing/                        Sentence                                                               26 USC 7609                       0   899 Admm1strativc Procedure
    0   245 Ton Product Liability                 Accommodations            0 530 General                                                                                                          Act/Review or Appeal of
    0   290 All Other Real Property         0 445 Amer. w/Disabilities -    0 535 Death Penalty                  IMMIGRATION                                                                       Agency Decision
                                                  Employment                    Other:                     0 462 Naturalization Application                                                0   950 Constitutionality of
                                            0 446 Amer. w/Disabilities -    0   540 Mandamus & Other       0 465 Other Immigration                                                                 State Statutes
                                                  Other                     0   550 Civil Rights                   Actions
                                            0 448 Education                 0   555 Prison Condition
                                                                            0   560 Civil Detainee •
                                                                                    Conditions of
                                                                                    Confinement

    V. ORIGIN            (Place an "X" in One Box Only)
0 I Original                     1:!(2   Removed from           0      3   Remanded from              0 4 Reinstated or       0 5 Transferred from                   0 6 Multidistrict               0 8 Multidistrict
               Proceeding                State Coun                        Appellate Coun                  Reopened                  Another District                       Litigation -                  Litigation -
                                                                                                                                     (., cify)                              Transfer                      Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION                            1   ------------------------------------
                                               Brief description of cause:
                                                 Constitutional challenge
VII. REQUESTED IN     0                              CHECK IF THIS IS A CLASS ACTION                           DEMANDS                                            CHECK YES only if demanded in complaint:
     COMPLAINT:                                      UNDER RULE 23, F.RCv.P.                                                                                      JURY DEMAND:                   0 Yes       • No
VIII. RELATED CASE(S)
                                                   (See instructions):
      IFANY                                                                                                                                            DOCKET NUMBER 5:O4-cv-OO373-SWW

    DATE
    09/12/2019
    FOR OFFICE USE ONLY

        RECEIPT#                         AMOUNT                                    APPL YING IFP                                    JUDGE                                   MAG. JUDGE
                             Case 5:19-cv-00293-JM Document 1-1 Filed 09/12/19 Page 2 of 2
JS 44 Reverse (Rev. 02/19)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

l.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract ofland involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (I) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box I or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked. the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over dinrsity
         cases.)

Ill.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (I) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation -Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII.    Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases. insert the docket
         numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
